Willard, A. J.,
dissenting. The complaint sets forth that the plaintiff was the owner .of the property sold by the defendant, P. F. Frazee, as Sheriff of Richland County, under a judgment of foreclosure, recovered by E. Jackson, upon a bond and mortgage secured upon such premises; that the property had been purchased at such sale by W. D. Frazee, for the benefit of P. F. Frazee. P. F. Frazee and W. D. Frazee are made parties defendant, and the complaint prays that the deeds executed and delivered upon such sale be given up to be cancelled, upon the ground that the sale was void, under Section 43 of Chapter XX of the General Statutes, which provides as follows : “ No Sheriff or Deputy Sheriff shall be concerned or interested, directly or indirectly, in the purchase of any property sold by either of them officially ; and if any such Sheriff or Deputy Sheriff shall be concerned or interested in any such purchase at any such sale, made by either of them, he shall be liable to be fined and imprisoned, at the discretion of the Court, and such purchase shall be null and void.”
The case was tried by a jury, and a verdict rendered for the plaintiff.
The only questions presented for our consideration arise upon exceptions taken to the charge of the Circuit Judge. The first exception is to a charge which is substantially in the language of the Statute, to the effect that if the Sheriff was, either directly or indirectly, interested in the purchase of the property, the plaintiff was entitled to a verdict. Applying the language of the Statute to the issues presented by the pleadings, it is obvious that the charge was correct. The sale was rendered null and void by such interest, and the plaintiff was clearly entitled to relief of some character, and, in order to obtain such relief, to the verdict of a jury upon the matters of fact involved.
*274The proposition contained in the second exception is, that the plaintiff’s right of action was barred by the operation of an order made in the original foreclosure suit confirming the sale.
The terms of the order of confirmation are not given. The mere fact that such an order was made is all that is stated. The motion for the order of confirmation and the order based upon such motion were made after the commencement of the present action. It does not appear that any such defense was interposed in the pleadings. The answer is not set forth in full, but in the description of its contents no mention is made of an order of confirmation having passed. It does not appear that the order of confirmation was made upon notice to parties affected by it. In the absence of the order itself, and of a statement that it was made upon notice, there is nothing to exclude the idea that it was made ex parte.
Orders, with a view to proper binding effect, should state upon their face that the parties intended to be bound either appeared or were served with notice.
It also appears that the judgment appealed from was based, not only upon the pleadings and verdict in this action, but upon a petition of E. Jackson, asking that the order of confirmation might be set aside and a new sale ordered, and upon this prayer the judgment was entered accordingly.
If the order of confirmation was a bar, it ought to have been pleaded as such, although it may be that the plaintiff has failed to raise this objection in a form suitable to be considered by us. It is not necessary to consider whether an action, brought upon a cause of action existing, and in full force at the time the action is brought, can be barred by collateral proceedings taken after the commencement of such action in another cause, for there is, in fact, no order of confirmation standing in the way of the plaintiff’s right of recovery. The order of the Circuit Court, setting aside the order of confirmation previously made in that Court, is valid until set aside upon appeal. It is made by a Court of general jurisdiction, and cannot be disregarded or collaterally impeached. There is nothing indicating that the present appeal embraces a review of so much of the judgment as relates exclusively to the matter of the petition of E. Jackson. The proceedings before us are entitled exclusively in the action of Pope vs. Frazee, and the matter of the petition of E. Jackson does not appear in the title or body of the notice of appeal. It must, therefore, be *275concluded that so much of the judgment as orders the confirmation of sale to be set aside and a new sale is not before this Court on the present appeal. It has nothing to do with the issues joined in the present action, and must be referred to an entirely collateral proceeding. The practice of entering a single judgment intended to cover two or more cases having different objects in view is inconvenient and embarrassing. It is especially objectionable where the parties to the different proceedings are not identical. The proceedings in this action, and those upon the petition, ran side by side, and the conclusion of the charge, that no such bar existed, is supported by the order subsequently entered in form setting them aside.
The third exception is not well taken’. The statute renders the sale absolutely void, and it is not for the Court to consider, under an objection to its validity, whether it is, or is not, the interest of the parties that it should be upheld. It might be otherwise where the invalidity of the sale resulted from want of conformity to some practical rule of proceeding imposed by the authority of the Court. ■ But where the statute declares an instrument void, no authority exists in the Courts to give efficacy to it.
The appeal should be dismissed.